Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2019

                                    No. 04-19-00245-CR

                                    Vanessa CAMERON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR4286C
                       The Honorable Velia J. Meza, Judge Presiding


                                       ORDER
       The Trial Court’s Motion for Extension of Time to File Findings of Fact and Conclusions
of Law is hereby GRANTED. Time is extended until February 17, 2020.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2019.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court